DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 Patent No. 10,979,557 B2,
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims in the continuations are broader than the ones in patent, broad claims in the continuation application are rejected previously patented narrow claims. For example, claim 1 of the present invention is the same as claim 1 of Patent No. 10,979,557 B2 except that “the communication being associated with a caller requesting to make a telephone call to a recipient using a caller telephone number; and 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S Pub. No. 2016/0381213 A1 to Murynets et al. (hereinafter “Murynets”).
Regarding claim 1, Murynets discloses a computing node comprising: a processor; and a memory including instructions that are executable by the processor to cause the processor to: determine a telephone number associated with a telephone call between a caller and a recipient (paragraphs [0016], [0041]-[0042] and [0068]; multiple CDRs from different calls may be analyzed collectively to detect patterns indicative of SMS spam activity and  Call Detail Records including calling party phone number. 

Regarding claim 2, Murynets discloses the computing node of claim 1, wherein the one or more distributed ledgers include a blockchain configured to be distributed across a plurality of computing nodes in a plurality of telecommunication systems (paragraphs [0016] and [0039 CDRs are obtained from the originating and terminating access network s and contain multiple fields includes call related information). 

Regarding claim 3, Murynets discloses the computing node of claim 1, wherein the memory further includes instructions that are executable by the processor to cause the processor to: determine that the telephone number corresponds to the unique identifier in the one or more distributed ledgers; and transmit a signal for authorizing the telephone call, in response to determining that the telephone number corresponds to the unique identifier in the one or more distributed ledgers (paragraph [0031]; an IP 

Regarding claim 4, Murynets discloses the computing node of claim 1, wherein the memory further includes instructions that are executable by the processor to cause the processor to: determine that the telephone number does not correspond to the unique identifier in the one or more distributed ledgers; and flag the telephone call in response to determining that the telephone number does not correspond to the unique identifier in the one or more distributed ledgers (paragraphs [0013]; messages are screened one by one (generally based on an analysis of the message content) to determine whether they are legitimate or not. Illegitimate messages are blocked independently from the source).

Regarding claim 5, Murynets discloses the computing node of claim 1, wherein the memory further includes instructions that are executable by the processor to cause the processor to:
determine a behavior descriptor associated with the telephone number; and flag the telephone call based on the behavior descriptor (paragraph [0016]; CDR records contain multiple fields, including a time stamp for the start of a call, a call duration, the sender and caller phone numbers, the disposition of the call, the call type, and other call related information).

claim 6, Murynets discloses the computing node of claim 5, wherein the memory further includes instructions that are executable by the processor to cause the processor to determine the behavior descriptor by accessing the one or more distributed ledgers, the one or more distributed ledgers including associations between behavior descriptors and telephone numbers (paragraphs [0028]; identify, using one or more collected call detail records (CDRs) a potential SMS spam source that is generating one or more SMS spam messages).

Regarding claim 7, Murynets discloses the computing node of claim 1, wherein the memory further includes instructions that are executable by the processor to cause the processor to maintain at least a portion of the one or more distributed ledgers (paragraph [0016]; CDR records contain multiple fields, including a time stamp for the start of a call, a call duration, the sender and caller phone numbers, the disposition of the call, the call type, and other call related information).

Regarding claim 8, Murynets discloses the computing node of claim 1, wherein each entry in the one or more distributed ledgers includes (i) a respective telephone number (ii) a respective unique identifier assigned to the respective telephone number, and (iii) a respective attribute associated with the respective telephone number, the respective attribute being different from the respective telephone number and the respective unique identifier (paragraph [0016]; CDR records contain multiple fields, including a time stamp for the start of a call, a call duration, the sender and caller phone numbers, the disposition of the call, the call type, and other call related information).

Regarding claim 9, Murynets discloses a method comprising:
determining, by a processor, a telephone number associated with a telephone call between a caller and a recipient (paragraphs [0016], [0041]- [0042] and [0068]; multiple CDRs from different calls may be analyzed collectively to detect patterns indicative of SMS spam activity and Call Detail Records including calling party phone number. Called party number to compare to a blacklist and identify a likely source of spam calls);
determining, by the processor, a unique identifier associated with the telephone number; and verifying, by the processor, the telephone call based on whether the unique identifier is correlated to the telephone number in one or more distributed ledgers (paragraphs [0016], [0041]- [0042] and [0068]; multiple CDRs from different calls may be analyzed collectively to detect patterns indicative of SMS spam activity and Call Detail Records including calling party phone number. Called party number to compare to a blacklist and identify a likely source of spam calls. Further, the distributed ledgers are interpreted as share CDRSs between the two service providers as disclosed in paragraph [0039]).

Regarding claim 10, Murynets discloses the method of claim 9, wherein the one or more distributed ledgers include a blockchain that is distributed across a plurality of computing nodes in a plurality of telecommunication systems (paragraphs [0016] and [0039 CDRs are obtained from the originating and terminating access network s and contain multiple fields includes call related information).

Regarding claim 11, Murynets discloses the method of claim 9, further comprising: determining, by the processor, that the telephone number is correlated to the unique identifier in the one or more distributed ledgers; and transmitting, by the processor, a signal for authorizing the telephone call, in response to determining that the telephone number is correlated to the unique identifier in the one or more distributed ledger (paragraph [0031]; an IP Multimedia Subsystem acts as a central repository of all customer specific authorizations, service profiles, preferences).

Regarding claim 12, Murynets discloses the method of claim 9, further comprising: determining, by the processor, that the telephone number is not correlated to the unique identifier in the one or more distributed ledgers; and flagging, by the processor, the telephone call in response to determining that the telephone number is not correlated to the unique identifier in the one or more distributed ledgers  (paragraphs [0013]; messages are screened one by one (generally based on an analysis of the message content) to determine whether they are legitimate or not. Illegitimate messages are blocked independently from the source).

Regarding claim 13, Murynets discloses the method of claim 9, further comprising: determining, by the processor, a behavior descriptor associated with the telephone number; and flagging, by the processor, the telephone call based on the behavior descriptor  (paragraph [0016]; CDR records contain multiple fields, including a 

Regarding claim 14, Murynets discloses the method of claim 13, further comprising: determining, by the processor, the behavior descriptor by accessing the one or more distributed ledgers, the one or more distributed ledgers including associations between behavior descriptors and telephone numbers (paragraphs [0028]; identify, using one or more collected call detail records (CDRs) a potential SMS spam source that is generating one or more SMS spam messages).

Regarding claim 15, Murynets discloses the method of claim 9, further comprising: maintaining, by the processor, at least a portion of the one or more distributed ledgers.

Regarding claim 16, Murynets discloses the method of claim 15, wherein each entry in the one or more distributed ledgers includes (i) a respective telephone number (ii) a respective unique identifier assigned to the respective telephone number, and (iii) a respective attribute associated with the respective telephone number, the respective attribute being different from the respective telephone number and the respective unique identifier.

claim 17, Murynets discloses a non-transitory computer-readable medium comprising program code that is executable by a processor to cause the processor to:
determine a telephone number associated with a telephone call between a caller and a recipient (paragraphs [0016], [0041]- [0042] and [0068]; multiple CDRs from different calls may be analyzed collectively to detect patterns indicative of SMS spam activity 9’; and Call Detail Records including calling party phone number. Called party number to compare to a blacklist and identify a likely source of spam calls);
determine a unique identifier associated with the telephone number; and
verify the telephone call based on whether the unique identifier corresponds to the telephone number in one or more distributed ledgers (paragraphs [0016], [0041]- [0042] and [0068]; multiple CDRs from different calls may be analyzed collectively to detect patterns indicative of SMS spam activity and Call Detail Records including calling party phone number. Called party number to compare to a blacklist and identify a likely source of spam calls. Further, the distributed ledgers are interpreted as share CDRSs between the two service providers as disclosed in paragraph [0039]).

Regarding claim 18, Murynets discloses the non-transitory computer-readable medium of claim 17, further comprising program code that is executable by the processor to cause the processor to:
determine that the telephone number corresponds to the unique identifier in the one or more distributed ledgers; and transmit a signal for authorizing the telephone call, in response to determining that the telephone number corresponds to the unique 

Regarding claim 19, Murynets discloses the non-transitory computer-readable medium of claim 17, further comprising program code that is executable by the processor to cause the processor to:
determine that the telephone number does not correspond to the unique identifier in the one or more distributed ledgers; and flag the telephone call in response to determining that the telephone number does not correspond to the unique identifier in the one or more distributed ledgers (paragraphs [0013]; messages are screened one by one (generally based on an analysis of the message content) to determine whether they are legitimate or not. Illegitimate messages are blocked independently from the source).

Regarding claim 20, Murynets discloses the non-transitory computer-readable medium of claim 17, further comprising program code that is executable by the processor to cause the processor to:
determine a behavior descriptor associated with the telephone number by accessing the one or more distributed ledgers; and flag the telephone call based on the behavior descriptor (paragraph [0016]; CDR records contain multiple fields, including a time stamp for the start of a call, a call duration, the sender and caller phone numbers, the disposition of the call, the call type, and other call related information).
Conclusion

                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner




/AKELAW TESHALE/           Primary Examiner, Art Unit 2653